TORBERT, Chief Justice
(concurring specially).
I agree that the writ is due to be denied. As my dissent in Reynolds v. First Alabama Bank, 471 So.2d 1238 (Ala.1985), points out I believe that the Reynolds Court misapplied the historical rules that determined when an attorney fee award could be made against an opposing party.
Attorney fee awards are appropriate in equity cases 1) where the suit confers a substantial benefit on the members of an ascertainable class by creating a common fund, and such an attorney fee is paid from the fund, or 2) where an unfounded action or defense is brought or maintained in bad faith, vexatiously, wantonly, or for oppressive reasons, and such an award is made against the party bringing the action or defense. See my dissent in Reynolds, supra. Neither of these situations exists in this case; therefore, attorney fees should not have been awarded.